Citation Nr: 0427807	
Decision Date: 10/07/04    Archive Date: 10/12/04	

DOCKET NO.  99-15 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for presumed ocular 
histoplasmosis syndrome (POHS).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from April 1961 to 
September 1962.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, which denied service 
connection for POHS.  The case was remanded by the Board for 
additional development in November 2000, and was thereafter 
referred for a specialized medical opinion in March 2004.  
The case is now ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.  

2.  Presumed ocular histoplasmosis syndrome was first 
clinically identified in early 1996, some 34 years after the 
veteran was separated from service, and although POHS is 
known to result from a fungal exposure which may take many 
years to manifest in identifiable residuals, there is a 
complete absence of evidence showing that the veteran's POHS 
actually resulted from a fungal exposure which occurred 
during his military service in Texas and/or Kansas over 30 
years prior to clinical residuals being first identified.  


CONCLUSION OF LAW

Presumed ocular histoplasmosis syndrome was neither incurred 
nor aggravated during active military service.  38 U.S.C.A. 
§§ 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  The VCAA 
provides that VA will notify claimants of the evidence 
necessary to substantiate claims, and to make reasonable 
efforts to assist claimants in obtaining evidence necessary 
to substantiate claims.  

A review of the claims folder reveals that the initial 
adverse rating decision issued in this case in April 1999 
predated the adoption of VCAA.  Nonetheless, that rating 
decision and the June 1999 statement of the case clearly 
informed the veteran of the essential evidence necessary to 
substantiate his claim; evidence that remote onset of POHS be 
somehow competently related to some incident, injury or 
disease of active service over 30 years earlier.  

Days before VCAA passage, the Board remanded the appeal for 
additional evidentiary development, including the collection 
of all available medical records.  On remand, the RO notified 
the veteran that it would assist him in the collection of any 
medical records he might reasonably identify.  In August 
2001, the veteran was provided formal notice of VCAA 
including the duties to assist and notify.  He was 
specifically informed of the evidence necessary to 
substantiate his claim.  He was informed of the evidence 
which VA had already collected.  He was offered assistance in 
collecting any additional evidence.  The RO subsequently did 
collect all of the veteran's records of treatment with VA and 
the veteran's service medical records, and records of the 
veteran's private treatment for his eyes.  

In September 2002, the veteran was provided an examination 
with a request for opinion in conformance with 38 U.S.C.A. 
§ 5103A(d)(2).  Subsequent to the case being returned to the 
Board, the Board concluded that this VA examination was 
inadequate for evaluation purposes and subsequently forwarded 
the veteran's claims folder for a Veterans Health 
Administration opinion by a staff ophthalmologist with review 
of the veteran's claims folder.  Such opinion was provided by 
an expert in March 2004.  The veteran was subsequently 
notified that the Board had obtained this opinion and also 
notified that he had the right to have this initial evidence 
first considered by the RO prior to consideration by the 
Board.  The veteran subsequently waived his right to have 
initial consideration of this medical opinion by the RO, as 
well as the additional argument and evidence he submitted.  
Accompanying this waiver, the veteran submitted additional 
copies of medical records which were already on file, and 
also a June 2004 private medical opinion which addressed the 
pending appeal.  

The veteran does not argue, nor does the evidence on file 
reveal that there remains any additional evidence which has 
not been collected for review.  The Board finds that there is 
no reasonable likelihood that any additional evidence is 
available for review.  The Board finds that the veteran has 
been informed of the evidence which he must present, and the 
evidence which VA would collect on his behalf, and that the 
duties to assist and notify under VCAA have been satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a preexisting injury or 
disease.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Facts:  The veteran had active military service from April 
1961 to September 1962.  His physical examination for 
enlistment in April 1961 reports that his home was in 
Columbia, South Carolina, and he was examined for service at 
Fort Jackson, South Carolina.  That examination report notes 
that he wore glasses at the time of enlistment, and his eyes 
were normal and distant vision was correctable to 20/20 right 
and 20/25 left.  During service, the veteran is shown to have 
been stationed at Sheppard Air Force Base, Texas, and later 
at Schilling Air Force Base, Kansas.  The service medical 
records do not document that the veteran had any form of 
chronic or significant pulmonary or respiratory symptoms 
during service.  In July 1962, he was noted to have had an 
episode of pharyngitis, and was provided a sore throat 
medication.  At the time of his physical examination for 
separation, the veteran continued to wear glasses and his 
distant visual acuity with correction was noted to be 20/20, 
bilaterally.  Other than notations regarding ordinary myopia 
or refractive error, the physical examination for separation 
noted that the veteran's eyes were normal.  This examination 
at separation also indicated no chronic pulmonary or upper 
respiratory symptoms.  

In March 1996, the veteran was seen by a private 
ophthalmologist because of an awareness of decrease in vision 
of one month's duration.  Visual acuity was 20/400 right and 
20/40 left, and best refracted visual acuity was 20/200 right 
and 20/30-1 left.  Bilateral chorioretinal scars were seen on 
funduscopy, right greater than left.  There was no evidence 
of active retinitis.  The diagnostic impression was probable 
toxoplasmosis chorioretinitis.  Fluorescein angiography (FA) 
revealed changes of old chorioretinitis.  

In May 1997, the veteran reported that his vision was getting 
worse and a repeat FA resulted in an impression of probable 
histoplasmosis chorioretinitis, rule out multifocal 
choroiditis with progressive subretinal fibrosis syndrome.  
In either case, bilateral choroidal neovascular membranes 
were identified.  Corrected visual acuity was now 20/400, 
bilaterally.  Continued diagnostic testing and evaluation 
resulted in a confirmed diagnosis of extensive and severe 
ocular histoplasmosis syndrome.  In July 1997, surgery to 
remove some subretinal neovascular membranes from POHS was 
performed.  

Other medical records on file from other physicians note that 
the veteran had macular lesions which were secondary to POHS.  

In September 2002, the veteran was referred for a VA eye 
examination.  That report notably recorded that no chart was 
available for review at the time of examination.  The veteran 
reported that he had been diagnosed with "parasite in his 
eyes" (quotes in original) in 1960 in Greenwood, South 
Carolina.  The veteran next reported that by 1995 his vision 
had become very poor.  He noted prior left eye surgery for 
POHS in 1997, and subsequent cataract surgery in both eyes 
two or three years later.  Uncorrected distant visual acuity 
was 20/count fingers at 3 feet and 20/200 in the right and 
left eye respectively.  Best corrected visual acuity at 
distance was 20/400 and 20/200 in the right and left eye 
respectively.  There was evidence of large chorioretinal 
scars involving the maculas of both eyes.  In the periphery, 
were scattered small chorioretinal scars of both eyes.  The 
diagnosis was macular scars of both eyes and peripheral 
chorioretinal scars of both eyes secondary to histoplasmosis.  
Also diagnosed was myopia, presbyopia and pseudophakia.  In 
response to the question of whether the veteran's ocular 
histoplasmosis was related to his military service, the 
physician wrote that the veteran "may have" ocular 
histoplasmosis while in the service, but it was not involving 
the macular areas and therefore his vision was not involved.  
It appeared, however, that by 1995 the ocular histoplasmosis 
had evolved the veteran's maculas resulting in his current 
vision.  

The Board determined that the September 2002 eye examination 
was inadequate both because of an absence of review of the 
veteran's claims folder and an equivocal opinion.  
Accordingly, the veteran's claims folder was referred for a 
Veterans Health Administration opinion.  In March 2004, a VA 
staff ophthalmologist reviewed the veteran's claims folder 
and reported that the veteran had a confirmed diagnosis of 
POHS which was now postoperative.  Technically successful 
surgery had not improved the veteran's vision and he remained 
legally blind in both eyes.  This physician reported that 
POHS could be congenital or acquired by inhalation of spores.  
POHS was endemic in the mid-west, especially in the 
Mississippi/Ohio Valley region.  Inhalation resulted in 
chronic pulmonary symptoms, but did not present upper 
respiratory infection.  Examination of the retina could 
determine if the lesion was active or inactive, but could not 
determine the age of onset or time of activation.  If the 
veteran had had macular lesions during active duty, his 
vision would have been impaired and he would not have been 
able to perform his job or pass his separation physical 
examination.  He could also have had inactive lesions since 
childhood that had become active in 1996, but the etiology of 
activation is unknown and there was no basis for service 
connection.  He reported that a definitive answer as to 
whether retinal lesions were present during active duty might 
be possible if a more thorough ophthalmologic examination had 
been performed during service.  This physician opined that 
there was no medical record support for service connection 
for POHS.  He reported that the veteran's POHS spoke to a 
chronic condition without relation to military service.  

The veteran submitted a fact sheet from the National Eye 
Institute about POHS in support of his claim.  This fact 
sheet noted that histoplasmosis (the fungal spore) was often 
so mild that it produced no apparent symptoms, and that 
ordinary symptoms might be similar to those from a common 
cold, which were normally overcome by the ordinary immune 
system in several days without treatment.  Histoplasmosis, 
however, even in mild cases, can later cause serious eye 
disease called POHS.  The report notes that the Histoplasma 
capsulatum spores spread from the lungs to the eye, lodging 
in the choroid, a layer of blood vessels that provide blood 
and nutrients to the retina.  Scientists had not been able to 
yet detect any trace of the histo fungus in the eyes of 
patients with POHS.  Nevertheless, there is good reason to 
suspect the histo-organism as the cause of POHS and this 
results in the proper diagnosis being presumed ocular 
histoplasmosis syndrome (POHS).  POHS usually has no symptoms 
in its early stages and the only evidence that the 
inflammation ever occurred are tiny scars called "histo 
spots," which remain at the infection sites.  In the United 
States, the highest incidents of histoplasmosis occurs in a 
region referred to as the "Histo Belt," where up to 
90 percent of the adult population has been infected, 
including all of Arkansas, Kentucky, Missouri, Tennessee, and 
West Virginia, as well as large portions of Alabama, 
Illinois, Indiana, Iowa, Kansas, Louisiana, Maryland, 
Mississippi, Nebraska, Ohio, Oklahoma, Texas and Virginia.  
Diagnosis of POHS is possible by recognition of the presence 
of histo spots or swelling of the retina which signals the 
growth of new, abnormal blood vessels.  POHS cannot be cured 
and while treated by surgery, it usually does not restore 
lost vision.  

The veteran also submitted a statement prepared for him by 
the private physician who had performed left eye surgery for 
him in 1997.  In preparing this statement, the physician did 
not have access to the veteran's entire claims folder but did 
review his own records of treatment and those of an associate 
who also treated the veteran in 1996 and thereafter.  He 
reported that it was initially felt that the veteran's 
underlying condition was either POHS or a form of multifocal 
choroiditis (MC).  He pointed out that the choroidal 
neovascular membranes which he had removed in surgery could 
be a complication from many different conditions such as age-
related macular degeneration, POHS, MC, near-sightedness, and 
other things, but that the veteran's clinical picture was 
most consistent with either POHS or MC.  Assuming that the 
veteran's condition was POHS, he wrote that it was possible 
that he had been exposed to the histoplasmosis organism while 
he was stationed in Kansas.  He also noted, however, that 
"the fungus is also present in most of the rest of the 
country, as I have seen cases of POHS in people from South 
Carolina and California who have never left their home states 
in their lives."  He reported that while the veteran may 
have inhaled the fungus in Kansas, it was also possible that 
he was exposed to it somewhere else, even in South Carolina.  
He also reported that exposure in Kansas having occurred in 
the early 1960's was irrelevant because individuals could go 
for decades between exposure and clinical symptoms or ocular 
damage.  It was his conclusion that "it is possible" that 
the veteran was exposed to the causative organism while 
stationed in Kansas, but that it could not be proved.  "It 
is only a possibility."  

Analysis:  The Board has conducted a careful and thorough 
review of all of the relevant evidence on file.  It is likely 
that the veteran was exposed to a histoplasmosis fungus spore 
at sometime during his life, and that this later developed 
into the scarring and macular lesions which have resulted in 
his severe loss of visual acuity.  It is noteworthy, however, 
that the medical evidence on this subject also clearly 
reports that POHS may be a congenitally developed disorder as 
well.  The objective evidence on file demonstrates that the 
veteran had no signs, symptoms or clinical findings of damage 
or abnormality of the eyes, other than myopia or refractive 
error, at any time during or for decades after active 
military service.  The veteran was clearly shown to need 
glasses at the time he was enlisted for service as well as at 
the time he was separated and, in fact, corrected vision is 
shown to have somewhat improved at service separation.  
Although the physician conducting the March 2004 record 
review refer to the possibility of a separation 
ophthalmologic examination, there is no evidence that any 
specialized ophthalmologic examination was performed at that 
time.  The service medical records do not note any 
abnormality of the eyes or in any way indicate a reason that 
such special ophthalmologic examination would have been 
ordered.  

The first clinical confirmation of POHS was in March 1996, 
some 34 years after the veteran was separated from service.  
At that time, however, it is clear that scarring and macular 
lesions were well advanced in both eyes, right greater than 
left.  Thus, it is certain that the disease process had been 
active for some period of time prior to its initial diagnosis 
in 1996.  Indeed the evidence indicates that exposure to the 
histo-organism may predate clinically identifiable residuals 
for many years.  

The September 2002 VA examination report simply stated that 
the veteran "may have" had ocular histoplasmosis exposure 
during service, although he also noted that there was no 
evidence of macular lesions at the time.  The private 
physician who wrote a statement for the veteran in June 2004 
also said that "it is possible" that the veteran was 
exposed to the causative organism when he was stationed in 
Kansas but that this was "only a possibility."  This 
physician also clearly reported that while Kansas, as part of 
the Ohio-Mississippi River Valley region, had a high 
incidence of exposure to the general population, he had 
personally seen cases of POHS in people from South Carolina 
and California, and it is noteworthy that the veteran was 
apparently raised in South Carolina and returned to that 
state following his short period of active military service 
in 1961 and 1962.  

Finally, the staff ophthalmologist who conducted the record 
review in this case pointed out that ocular histoplasmosis 
could be congenital or acquired by inhalation of spores.  Of 
course, if congenital in origin, an award of service 
connection for this disability would not be warranted.  He 
also noted that inhalation did result in chronic pulmonary 
symptoms, but did not present as an upper respiratory 
infection.  Although the veteran has once reported having had 
pharyngitis during service, the service medical records fail 
to document any form of chronic or significantly acute 
pulmonary or upper respiratory symptoms, and the physical 
examination for separation in September 1962 noted no 
identifiable abnormalities in this respect.  This physician 
also noted that the veteran "could have had" inactive 
lesions since childhood.  Based upon complete record review, 
this ophthalmologist concluded that there was simply no 
medical evidence supporting an award of service connection.  
The clinical tract of the veteran's disease spoke to a 
"chronic condition without relation to military service."  

The Board finds that a preponderance of the evidence on file 
is against an award of service connection for the veteran's 
postoperative presumed ocular histoplasmosis syndrome (POHS), 
with severe loss of vision.  Although it is clear that during 
military service in 1961 and 1962, the veteran was physically 
present in the states of Texas and Kansas, and while each of 
these states has been identified as an area where exposure to 
the histoplasmosis organism is possible, any conclusion that 
the veteran's POHS, first clinically identified 34 years 
after service separation, was actually incurred by exposure 
to histoplasmosis while the veteran was stationed in Texas or 
Kansas is purely speculative.  The statement submitted by the 
veteran's private physician in June 2004 noted that such 
exposure was "only a possibility," and that he personally 
had knowledge of individuals who had contracted POHS from 
South Carolina (the veteran's home state) who had never left 
their homes in their lives.  Although it is clear that it 
might be impossible in any given case to identify the actual 
time of actual histoplasmosis infection exposure, pulmonary 
symptoms are noted to often occur at such time, and there is 
an absence of such symptoms in the veteran's service medical 
records.  

The VA physician who examined the veteran in September 2002 
recorded that the veteran "may have" been exposed during 
service.  The veteran's private physician wrote in June 2004 
that there was a "possibility" that the veteran was exposed 
during service.  The VA staff ophthalmologist conducting the 
record review in March 2004 pointed out that the veteran's 
disease could be either congenital or acquired by inhalation, 
that it could have resulted from an exposure which occurred 
as far back as childhood, and that there was simply an 
absence of evidence to relate the veteran's POHS to any 
incident of military service.  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation consistent 
with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, such doubt 
will be resolved in favor of the claimant.  Reasonable doubt 
means one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability, as distinguished from 
pure speculation or remote possibility.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  In this case, the preponderance of the 
evidence on file is against that claim.  A "possibility" 
that the veteran "may," have been exposed to histoplasmosis 
during service in Texas and Kansas in1961 and 1962, when it 
is first identified some 34 years later in 1996, does not 
constitute an equipoise of evidence.  The facts that Texas 
and Kansas (and many other states) are known areas of 
histoplasmosis exposure, and that it is known that exposure 
may predate identifiable symptoms by many years also does not 
bring the evidence into equipoise.  


ORDER

Entitlement to service connection for postoperative presumed 
ocular histoplasmosis syndrome with severe loss of visual 
acuity is denied.  



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



